Citation Nr: 1512183	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-04 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a rash on the chest, neck, arms, back, and face.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disorder.  

3.  Entitlement to service connection for a psychiatric disorder.

4.  Whether new and material evidence has been presented to reopen the claim of service connection for a spot on the lungs. 

5.  Whether new and material evidence has been presented to reopen the claim of service connection for bilateral blindness, to include as secondary to headaches.

6.  Whether new and material evidence has been presented to reopen the claim of service connection for headaches. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for rash on chest, neck, arms, back, and face, and declined to reopen the service connection claims for headaches, PTSD, bilateral blindness secondary to headaches, and a spot on the lungs. 

By way of background, the Veteran's service connection claim for headaches was originally denied in a February 1976 rating decision.  The Veteran was notified of the outcome, and while he filed a timely notice of disagreement, he did not perfect his appeal after the statement of the case was issued in May 1976.  No additional evidence pertinent to the claim was received within one year of the original rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As a result, the February 1976 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

In April 2007, the Board denied an appeal to reopen the claim for service connection for headaches and appeals for service connection for psychiatric disability; a spot on the lungs and blindness.  The Board's decision was not appealed.  

Pursuant to his request, the Veteran was scheduled for a Board hearing at the RO in October 2014.  However, he failed to appear for the hearing, has not provided any cause for his failure to attend the hearing, and has not requested rescheduling of the hearing.  His hearing request has thus been deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a rash on the chest, neck, arms, back, and/or face. 

2.  In an April 2007 decision, the Board denied the appeal of the claim of service connection for psychiatric disability; the Veteran was notified in writing of the decision, and as he did not appeal to the United States Court of Appeals for Veterans Claims, the Board's decision is final. 

3.  Evidence received since the April 2007 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability.

4.  In an April 2007 decision, the Board denied the appeal of the claim of service connection for a spot on the lungs; the Veteran was notified in writing of the decision, and as he did not appeal to the United States Court of Appeals for Veterans Claims, the Board's decision is final. 

5.  Evidence received since the April 2007 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a spot on the lungs. 

6.  In an April 2007 decision, the Board denied the appeal of the claim of service connection for bilateral blindness; the Veteran was notified in writing of the decision, and as he did not appeal to the United States Court of Appeals for Veterans Claims, the Board's decision is final. 

7.  Evidence received since the April 2007 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral blindness. 

8.  In an April 2007 decision, the Board denied the appeal to reopen the claim of service connection for headaches; the Veteran was notified in writing of the decision, and as he did not appeal to the United States Court of Appeals for Veterans Claims, the Board's decision is final.

9.  Evidence received since the April 2007 Board decision does not relate to an unestablished fact necessary to substantiate the claim of service connection headaches.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a rash on the chest, neck, arms, back, and face have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  The April 2007 Board decision denying the Veteran's service connection claim for psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

3.  The criteria to reopen the claim of service connection for psychiatric disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The April 2007 Board decision denying the Veteran's service connection claim for a spot on the lungs is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

5.  The criteria to reopen the claim of service connection for a spot on the lungs have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The April 2007 Board decision denying the Veteran's service connection claim for bilateral blindness is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

7.  The criteria to reopen the claim of service connection for bilateral blindness have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

8.  The April 2007 Board decision declining to reopen the Veteran's service connection claim for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

9.  The criteria to reopen the claim of service connection for headaches have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Regarding the Veteran's service connection claims for a psychiatric disorder, as the Board reopens the claim but does not reach adjudication on the merits, no discussion of VA's duties to notify and assist is necessary.

As to the remaining issues decided herein, under the duty to notify, VA must inform the Veteran of the information and evidence necessary to substantiate the claims, the information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Veteran was accordingly notified of the evidence that was necessary to substantiate his claims in letters dated in June 2010, August 2010 and December 2010.  All notification letters were sent to the Veteran prior to the initial adjudication of the claims in March 2011. 

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, private treatment records, records from the Social Security Administration (SSA), and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional relevant evidence has been identified by the Veteran. 

As discussed in the remand section below, the service connection claim for a psychiatric disorder is being remanded for VA examinations.  Regarding the service connection claims for a rash and bilateral blindness, VA need not obtain an examination because the evidentiary record does not show that the Veteran currently has these conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Regarding the service connection claim for a spot on the lungs and headaches, as discussed below, no new and material evidence has been submitted, and therefore VA need not obtain an examination since the claims are not being reopened.   

As VA's duties to notify and assist have been met for all issues decided herein, there is no prejudice to the Veteran in adjudicating the appeal. 

Service Connection - Rash

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran asserts that he is entitled to service connection for a rash on his chest, neck, arms, back, and face.  Other than this bare assertion, the Veteran has not submitted any evidence of a skin rash or provided any details at all regarding this condition, and VA treatment records neither show treatment for this condition nor list it as an active problem. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Because the evidence fails to establish a current diagnosis for a rash on the chest, neck, arms, back, and/or face, the Veteran's claim does not satisfy the criteria for service connection.  As such, service connection for a rash is not warranted. 



New and Material Evidence 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Psychiatric Disorder

As to the service connection claim for a psychiatric disorder, the evidence previously considered at the time of the last final decision (i.e. in April 2007) included service treatment records and post-service treatment records.   The Board denied service connection on the basis that there was no evidence demonstrating that the Veteran had a current diagnosis of a psychiatric disorder.  Since the time of the last final decision, additional evidence has been received.  Specifically, VA treatment records from June 2007 document mental health treatment, along with several psychiatric diagnoses and a positive screen for PTSD.  Given that this additional evidence has not previously been considered by adjudicators and relates to an unestablished fact necessary to prove the claim (i.e. the existence of a current psychiatric disorder), the claim should be reopened.   

Spot on Lungs

Regarding the service connection claim for a spot on the lungs, the evidence previously considered at the time of the last final decision (i.e. in April 2007) included service treatment records and private treatment records.  The Board denied service connection on the basis that there was no evidence demonstrating that the condition, which was first diagnosed in February 1991, was related to any disease or injury incurred in service.  In other words, there was no evidence that the condition was incurred in service, and the requirement of a nexus between a current disability and an injury or disease in service was not met.  Since the time of the April 2007 Board decision, no new evidence pertaining to this condition has been received.  The Veteran's request to reopen the claim and his supporting statements are cumulative of the evidence already of record. 

Because no new and material evidence regarding a spot on the lungs has been received since the claim was last denied in April 2007, the claim cannot be reopened at this time.        

Bilateral Blindness

Regarding the service connection claim for bilateral blindness, the evidence previously considered at the time of the last final decision (i.e. in April 2007) included service treatment records and private treatment records.  The Board denied service connection on the basis that there was no evidence of a current disability.  Since the time of the April 2007 Board decision, no new evidence has been received regarding this condition, and there continues to be no competent evidence of a current disability.  

Because no new and material evidence regarding bilateral blindness has been received since the claim was last denied in April 2007, the claim cannot be reopened at this time.        

Headaches

As to the service connection claim for headaches, the evidence previously considered at the time of the last final decision (i.e. in April 2007) included pre-service treatment records for headaches, service treatment records, SSA records, an SSA disability determination, VA treatment records, private treatment records, and lay evidence. 

The Board denied the claim to reopen in 2007, noting the pre-service treatment for headaches, the in-service complaints, and the post service complaints, and the RO's conclusion in 1976 the disability existed prior to service and had not been aggravated by service.  Notably, none of the evidence received after the 1976 denial pertained to whether the headaches for which the Veteran was then being treated were related to service, or that his headaches increased in severity during service, beyond the normal progression.  Similarly, the medical evidence received since the Board's 2007 decision fails to link the current headaches complaints to service, or to show the headaches were aggravated by service.  

Because no new and material evidence regarding a headache disorder has been received since the April 2007 decision, the claim cannot be reopened.  


ORDER

Service connection for a rash on the chest, neck, arms, back, and face is denied. 

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder is reopened, and to this extent the appeal is granted. 

New and material evidence has not been submitted to reopen the claim for service connection for headaches, and the appeal to reopen is denied.  

New and material evidence has not been submitted to reopen the claim of service connection for a spot on the lungs, and the appeal is denied.  

New and material evidence has not been submitted to reopen the claim of service connection for bilateral blindness, and the appeal is denied.  


REMAND

Service Connection - Psychiatric Disorder

VA treatment records reflect that the Veteran has received treatment for multiple psychiatric conditions, and has been diagnosed with depressive disorder, schizoaffective disorder, bipolar disorder, substance-induced mood disorder, and substance-induced psychotic disorder.  See November 2006 VA treatment note.  The Veteran also screened positive for PTSD in April 2007, and the corresponding VA treatment note indicated that the Veteran was "already being treated for PTSD."

The Veteran reported that since his discharge from service, he has received treatment at five different mental institutions and has seen six different psychiatrists.  See December 2003 statement in support of claim.  In the Veteran's December 2003 stressor statement, he listed treatment from the Temple VA Hospital in October 1974 and from the Waco VA Hospital in March 1975, and listed private treatment received in June 1977, in 1985, and from 1986 through 2002.  In a May 2010 statement, the Veteran reiterated that there should be hospital records from Fort Polk showing his hospitalization in service, and that he received treatment from the Temple and Waco VA Hospitals in 1974 and 1975 shortly after his discharge from service, and was placed on psychiatric medications at that time.

The Veteran's service treatment records do not reflect any complaint, treatment, or diagnosis of a psychiatric disorder.  While the RO has already requested all service treatment records for the Veteran, the hospital records from Fort Polk may be located in a separate repository, and it is not clear whether they were ever requested.  In addition, any 1974 and 1975 VA treatment records from the Waco and Temple VA hospitals pertaining to psychiatric treatment are not currently of record.  On remand, the RO must make all attempts necessary to obtain these federal records, and if they are unavailable, the RO must issue a formal finding of such.  

Regarding the private psychiatric treatment records identified by the Veteran, although the claims file contains psychiatric evaluations from September 1992, August 2000, and May 2002, the prior treatment identified by the Veteran as occurring in June 1977, in 1985, and since 1986 is not of record.  Therefore, the RO should provide the Veteran an opportunity to submit those records directly, or to authorize VA to obtain the records on his behalf.  

After this record development is completed, the Veteran should be afforded a VA psychiatric examination to determine whether any currently-diagnosed psychiatric disabilities had their onset in service or are otherwise related to service.          

Accordingly, the case is REMANDED for the following action:

1.  Request any inpatient clinical hospital records from the appropriate repository for any psychiatric/mental health treatment the Veteran may have had at Fort Polk, Louisiana, between July 1974 and October 1974.  Likewise, any records of outpatient mental health clinic treatment the Veteran may have had at Fort Polk, Louisiana from July 1974 to October 1974 should be sought.  

If the records do not exist or further attempts to obtain the records would be futile, issue a formal finding of such and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e). 

2.  Request the Veteran's treatment records from the Temple VA Hospital and the Waco VA Hospital for the period from 1974 to 1975.  

If the records do not exist or further attempts to obtain the records would be futile, issue a formal finding of such and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to a psychiatric disorder, to include, but not limited to, records showing psychiatric treatment in June 1977, in 1985, and from 1986 through 2002.  Provide the Veteran with the appropriate authorization for release form(s).

4.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner should review the claims file in conjunction with the examination. 

The examiner is asked to address the following: 

a) Identify all psychiatric diagnoses present.  Diagnoses of PTSD, depressive disorder, schizoaffective disorder, bipolar disorder, substance-induced mood disorder, and substance-induced psychotic disorder should be ruled in or excluded. 

b) For every psychiatric diagnosis rendered, the examiner should make a specific finding as to the approximate time that the condition had its onset. 

c) For every psychiatric diagnosis rendered, the examiner should opine as to whether it is at least as likely as not related to any in-service disease or injury, or as to PTSD any event of service, or whether any had its onset in service.

In forming the above opinions, the examiner should take into account any history provided by the Veteran on examination, and any statements already of record pertaining to in-service stressors, in-service symptoms, and post-service symptoms. 

A complete explanation must be provided to support all opinions expressed.  

If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


